Citation Nr: 0930373	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1970 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The Veteran has a current diagnosis of type 2 diabetes 
mellitus.  


CONCLUSION OF LAW

Type 2 diabetes mellitus is presumed to have been incurred as 
a result of exposure to Agent Orange during service.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for diabetes mellitus.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for type 2 diabetes.  Presumptive 
service connection for this disability as a result of Agent 
Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met provided that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2008).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  In the 
instant case, the Veteran's discharge papers, DD 214, 
confirms that he served in Vietnam during the requisite 
period of time.  Accordingly, he is presumed to have been 
exposed to an herbicide agent (Agent Orange) during active 
military service.  

In this case, the determinative issue presented by the claim 
is whether the Veteran has a current diagnosis of type 2 
diabetes mellitus.

The Veteran submitted copies of private medical treatment 
records dated in 2006 and 2007.  Laboratory test results 
during this period of time reveal elevated serum glucose 
readings with results being in excess of 100 when a normal 
range of 65 to 99 is indicated.  The April 2007 laboratory 
test report indicates a serum glucose reading of 110.  The 
accompanying treatment records predominantly show diagnoses 
of "glucose intolerance."  However the January 2007 report 
indicates a diagnosis of "glucose intolerance / diabetes 
mellitus" under past medical history.  

In February 2007 a VA Agent Orange protocol examination was 
conducted.  The Veteran reported a history of being diagnosed 
with diabetes mellitus in 2006.  He also indicated that he 
was prescribed Metformin, which is an oral anti-hyperglycemic 
medication.  Laboratory testing revealed a glucose level of 
118.  The laboratory test report specifically indicates that 
the requirements for a diagnosis of diabetes is a glucose 
level of 126 or greater.  Nevertheless, the diagnosis was 
"diabetes from 2006."  

In August 2007, a VA Compensation and Pension examination for 
diabetes mellitus was conducted.  The Veteran reported that 
he believed that he was diagnosed with diabetes mellitus in 
April 2006.  This would have to be a diagnosis made in the 
private medical records dated 2006 and 2007 as noted above.  
The Veteran also reported that he was not experiencing any 
other symptoms associated with diabetes mellitus such as 
retinopathy or neuropathy.  The examining physician reviewed 
the evidence of record and found no confirmatory diagnosis of 
diabetes mellitus.  Rather, the examiner noted that diagnosis 
of record were of impaired glucose tolerance, and that there 
were no laboratory tests which showed serum glucose levels 
high enough to warrant a diagnosis of diabetes mellitus.  The 
examining physician indicated, as already shown on the March 
2007 VA laboratory report, that the diagnostic criteria to 
support a diagnosis of diabetes mellitus requires a fasting 
glucose level of 126 or greater which was not shown in the 
evidence of record.  

The Veteran submitted a note from a Dr. Hart which indicates 
that the Veteran was "recently diagnosed with type 2 
diabetes mellitus."  The date on this note is illegible, and 
there is no supporting basis, or evidence cited in support of 
the claimed diagnosis.  

VA records show that a series of fasting glucose tests of the 
Veteran were conducted in 2007.  Test results reveal that: in 
February 2007 serum glucose was 118; in May 2007 serum 
glucose was 111; and in November 2007 serum glucose was 134.  
The laboratory report again indicates the criteria to support 
a diagnosis of diabetes mellitus as being a level of 126 or 
greater.  Accordingly, only the November 2007 result would 
support a diagnosis of diabetes mellitus.  Nevertheless, VA 
treatment records, as evidenced by a May 2007 record, 
continued to indicate a diagnosis of diabetes mellitus being 
treated with Metformin.  However a private treatment record 
dated June 2007 only indicates a diagnosis of glucose 
intolerance, not diabetes mellitus.  

In February 2008, the claims file was returned to the 
physician who conducted the August 2007 VA diabetes mellitus 
Compensation and Pension examination.  The physician reviewed 
all of the evidence that had been placed in the record up to 
this point in time.  He did note the November 2007 serum 
glucose level of 134 was above the level of 126 to support a 
diagnosis of diabetes mellitus.  However, the physician also 
indicated that a single isolated serum glucose level in 
excess of 126 was still not enough to support a diagnosis of 
diabetes mellitus.  He stated that the diagnostic criteria 
established by the American Diabetic Association required 
fasting blood glucose readings of 126 or greater on more than 
one occasion.  The physician further stated that if, in the 
future another glucose level of 126 or greater was shown, 
then a diagnosis of diabetes mellitus could be confirmed.  

A private laboratory test report dated October 2007 was 
submitted after the February 2008 review of the record by the 
Compensation and Pension examiner.  This test report revealed 
fasting glucose level of 98.  Although levels of 266 at one 
hour and 189 at 2 hours were noted, these appear to be 
glucose tolerance test levels after the ingestion of test 
media, and not fasting levels.  However, a private outpatient 
examination report dated the same day indicates a blood 
glucose test was administered in the office during the 
examination with results of 108.  Nevertheless the diagnosis 
was "diabetes with neurologic manifestations."  The Board 
also notes that review of the examination report does not 
indicate any basis for the diagnosis of "neurologic 
manifestations," as there are no symptoms of neurologic 
abnormalities noted.  

In April 2008 a VA diabetic eye examination was conducted in 
association with the diagnosis of diabetes mellitus by the VA 
outpatient treating facility.  The diagnosis was "type 2 
diabetes mellitus without retinopathy."

In October 2008 a VA podiatry consultation was conducted.  
The podiatrist's assessment was "diabetic neuropathy" 
despite objective neurologic findings that were within normal 
limits.

In May 2009, the Veteran's treating VA physician submitted a 
note which indicated that the Veteran "is a type 2 diabetic 
on medications."  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The evidence of record boils down to the report of the VA 
physician who conducted the Compensation and Pension 
examination which indicates that the Veteran does not have a 
diagnosis of type 2 diabetes mellitus under the diagnostic 
criteria established by the American Diabetic Association 
which requires fasting blood glucose readings of 126 or 
greater on more than one occasion.  

The Veteran's treating VA physician indicates that the 
Veteran has a diagnosis of type 2 diabetes mellitus and is on 
medication to treat this.  Notes from a private physician 
also indicate a diagnosis of type 2 diabetes mellitus.  

The fact is that the Veteran had elevated serum glucose 
levels and was placed on an oral hyperglycemic medication to 
treat this.  In light of the multiple diagnoses of type 2 
diabetes mellitus of record, the Board will resolve this 
issue in the Veteran's favor.  As such the evidence shows a 
current diagnosis of type 2 diabetes mellitus in a Veteran 
who served in Vietnam during the requisite period of time.  
Accordingly, service connection for type 2 diabetes mellitus 
is granted.  38 C.F.R. § 3.309(e) (2008).


ORDER

Service connection for type 2 diabetes mellitus is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


